Buchanan, J.
It is admitted of record, that the mortgage debt of the appellant, Julien Tournillon, of tho 5th of April, 1849, and the mortgage debt of his father, St. Julien Tournillon, deceased, were included in and constituted the con «deration of tho mortgage debt of the 23d of April, 1855 ; the whole of which latter debt has been paid by the estate of St. Julien Tournillon.
The District Jndge correctly ruled that the appellant was obliged to collate, in the partition of his father’s succession, tho amount of his own debt to John Lear, thus assumed by his father, and discharged by his father’s succession. C. C. 1306, 1307,1308, 1321,1322, 1323,1324,1326.
It is contended by the couusel of appellant, that the assumption of the son’s debt by the lather was a contract of the latter, for a valuable and sufficient consideration, passing from the son to the father, which exempts the former from the charge of collation. But this argument lias no foundation in the facts of the case. It leaves out of view, that by the contract of the 23d of April, 1855, the lather became security for a debt of the son, as well as the son for a debt of the father. Nay more, the father, by that contract, was accepted as a new debtor in the place of the son, by the creditor of the son. The pretension which is here set up on behalf of appellant, amounts to no less than a charge of a commission of twenty-five per cent, for endorsing a note for the accomodation of the maker of the note : — the consideration of the note being itself, to the extent of one-i'ourth, an antecedent debt of the endorser himself!
The statement of such a charge, is its refutation.
The judgment of the court below in relation to the charge of wages of slaves of Julien Tournillon, fils, for the year 1856, is sustained by the evidence.
The item of $393 for money paid to U. S. Landry, is a proper charge against the appellant, being for the tuition of his daughters, although his father had given his note or draft for the amount.
The appellee, Mrs. Coliman, has filed an answer to the appeal, by which she prays an amendment of the judgment in her favor, by reducing the item of three thousand dollars, allowed by that judgment to the appellant for his services as agent or manager of the plantation.
The evidence shows that the parties agreed to leave the question of the appellant’s compensation to Mr. M. S. Bringier. The award of Mr. Bringier is contained in a letter, which, as the District Judge observes in his reasons for judgment, is obscure in its phraseology, and contains an apparent contradiction. A careful inspection of this document does not, however, authorize us to say with confidence, that tho interpretation put upon it by tho District Judge, incorrectly expresses the intentions of the arbitrator.
*264R is, therefore, adjudged and decreed, that the judgment of the District Court , , J ° “ be affirmed, with costs.
Duffel, J., recused himself for cause of relationship to one of the parties.